DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-12 and 15-21, in the reply filed on 16 March 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 5, 8, 9, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 3, the claim recites that one or more first shielding members are arranged at “both sides” and move in “opposite directions”, it is unclear as to how this would be possible in the embodiment of one first shielding member, as encompassed by the claim limitations.  
As to claim 4, the claim recites that one or more first shielding members are arranged at “both sides” and move in “the same amount”, it is unclear as to how this would be possible in the embodiment of one first shielding member, as encompassed by the claim limitations.  
As to claim 5, the claim recites that one or more first shielding members are arranged at “both sides” and move by “independent driving sources”, it is unclear as to how this would be possible in the embodiment of one first shielding member, as encompassed by the claim limitations.  
As to claims 8 and 9, the claim recites the limitation “the first shielding member”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for “the one or more first shielding members”.  
As to claim 10, the claim recites the limitation “each of the first shielding members”.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for “the one or more first shielding members”.  
As to claim 17, the claim recites the limitations “the first shielding member” and “the second shielding member”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-5, 11, 12, 16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Document No. JP 2013-072139 to Seo et al. (Seo) in view of US Patent Application Publication No. 2014/0231245 to Sandmann et al. (Sandmann).  
As to claim 1, Seo teaches a plating apparatus (200) comprising a plating bath (210), a substrate holder (310) arranged in the plating bath (210) and adapted to hold a substrate (300), an anode (220) arranged to face the substrate holder (310), and an electric field shaping body (100) for shielding a part of an electric field from the anode (220) to the substrate (300) wherein the electric field shaping body (100) has an opening portion (112) for allowing the electric field between the substrate (300) and the anode (220) to pass there through, and is configured so as to be capable of adjusting an opening size in a first direction of the opening portion (112) and an opening size in a second direction of the opening portion (112), i.e. vertically and horizontally (Paragraphs 0046-0048 and 0067-0073; Figures 1-5 and 10).
However, Seo fails to further teach that the shield is configured so as to be able to open in the first direction and the second direction independently of each other, instead teaching an embodiment wherein the two direction are moved in conjunction with each other.  
However, Sandmann also discusses adjustable shields for electrolytic plating (Abstract) and teaches that the in addition to moving the individual shielding members together, the shielding members should be configured so that they can move individually in order to allow for greater flexibility in tuning the plating operation as necessary (Paragraph 0033).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the shield members of Seo so that 
As to claim 2, the combination of Seo and Sandmann teaches the apparatus of claim 1.  Seo further teaches that the electric field shielding body comprises two first shielding members (134) arranged on first and second end portions in the first direction of the opening portion (112) and two second shielding members (132) arranged on third and fourth end portions in a second direction of the opening portion (112) (Paragraphs 0046-0048; Figures 1-5).
As to claim 3, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the first shielding members located on both the first and second end portions of the formed opening are moved in opposite directions (Paragraphs 0046-0048; Figures 1-5). Furthermore, the direction of movement is a functional limitation and it is important to note that apparatus claims must be distinguished from the prior art in terms of structure rather than function, functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus is capable of performing the function as claimed (MPEP 2114).  
As to claim 4, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the first shielding members located on both the first and second end portions of the formed opening are moved in the same amount (Paragraphs 0046-0048; Figures 1-5).  This would still be a capable feature of the combination even with a modification of allowing for independent movement.  Furthermore, the amount of movement is a functional limitation and it is important to note that apparatus claims must be distinguished from the prior art in terms of structure rather than function, functional limitations do not serve to further limit apparatus claims beyond imparting the limitation that the apparatus is capable of performing the function as claimed (MPEP 2114).  
As to claim 5, the combination of Seo and Sandmann teaches the apparatus of claim 2.  As discussed above, Seo teaches that the first shielding members located on both the first and second end (Paragraphs 0046-0048; Figures 1-5).  Seo further teaches that the movement of the shielding members is caused by an automatically controlled driving source (Paragraph 0056).  Furthermore, as discussed above, Sandmann renders obvious the individual driving of the shielding members.  Thus the combination teaches that driving of the first shield members by driving sources that are formed, at least in part, independently.  
As to claims 11 and 12, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the electric field shielding body (100) includes a base (110) (Paragraphs 0036, 0037 and 0046-0048).  Seo further teaches that the shielding members forming the shielding body in contact with the base are aligned and guided utilizing elongated holes and pins (Paragraphs 0049-0051).  Seo teaches that the elongated holes are placed in one shield member and the pin in the other; however, as the combination in view of Sandmann teaches that the shield members should be allowed to move individually, it would have been obvious to one of ordinary skill to separately form the elongated hole and pin structures for the shield pairs, thus locating them between the base member and the shield individually and not between both shields, in order to maintain alignment but allow for individual actuation.  It would further have been obvious to one of ordinary skill in the art at the time of invention to locate either of the pin or elongated hole in either of the base or shield member as a simple design choice achieving the same means.  
As to claim 16, the combination of Seo and Sandmann teaches the apparatus of claim 1.  As discussed above, Seo teaches that the apparatus comprises an anode (220), and thus inherently some sort of means for holding the anode.  Seo further teaches that the electric field shaping body (110) is provided separately form the anode (220), and thus the anode holder (Figure 10).
As to claim 18, the combination of Seo and Sandmann teaches the apparatus of claim 1.  Seo further teaches that the opening portion (112) is rectangular (Figures 1-5)
As to claim 21, the combination of Seo and Sandmann teaches the apparatus of claim 1.  Seo further teaches that the apparatus comprises a controller for controller in the electric field shielding body to change an area of the opening portion (Paragraphs 0056 and 0073).  This controller would be capable of performing the operation during a plating process (MPEP 2114).  

Claims 6, 7, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seo and Sandmann as applied to claim 2 above, and further in view of US Patent No. 4,784,740 to Murakami et al. (Murakami).
As to claim 6, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the first and second shield members that can be moved by a drive means (Paragraphs 0046-0058 and 0056).  However, Seo is silent as to specifically how the driving occurs in the embodiment comprises pairs of first and second shield members.  However, Murakami also discusses the movement of shield members in electrolytic plating and teaches that the shield can be driven by a feed screw mechanism (Column 5, Lines 45-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a feed screw mechanism as the drive means of Seo with the reasonable expectation of driving the shield members as taught by Murakami. 
As to claim 7, the combination of Seo and Sandmann teaches the apparatus of claim 2. Seo further teaches that the first and second shield members that can be moved linearly by a drive means (Paragraphs 0046-0058 and 0056).  However, Seo is silent as to specifically how the driving occurs in the embodiment comprises pairs of first and second shield members.  However, Murakami also discusses the linear movement of shield members in electrolytic plating and teaches that the shield can be driven by a rack and pinion mechanism (Column 5, Lines 53-60)
As to claims 8 and 9, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the first shielding body has the two first shielding members (134) arranged on the first and second end portions of a base (110) in the first direction of the opening portion wherein the shields are linearly moved (Figures 1-5).   Seo further teaches that these shields are moved by drive means; however, Seo is silent as to specifically how the drive means is configured for moving this shield (Paragraph 0056).  However, Murakami also discusses the linear movement of shield members in electrolytic plating and teaches that an effective means for effecting this linear movement is by providing on both sides of the apparatus link members (screws) (20) rotatable connected to the shielding members wherein the shield is translated by movement of the two link members.  Therefore, it would have been obvious to one of ordinary skill in the art to attach the two first shielding members each to a link member wherein the first shielding member is thus moved via rotation of the first and second link members with the reasonable expectation of linearly moving the shield member as taught by Murakami.  

 Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seo and Sandmann as applied to claim 2 above, and further in view of US Patent Application Publication No. 2009/0139871 to Saito et al. (Saito).  
As to claim 10, the combination of Seo and Sandmann teaches the apparatus of claim 2.  Seo further teaches that the electric field shielding body (100) includes a base (110) (Paragraphs 0036, 0037 and 0046-0048).  Seo further teaches that the shielding members forming the shielding body in contact with the base are aligned and guided utilizing elongated holes and pins so that the shielding members move in opposite directions (Paragraphs 0049-0051).  Seo teaches that the elongated holes are placed in one shield member and the pin in the other; however, as the combination in view of Sandmann teaches that the shield members should be allowed to move individually, it would have been obvious to 
However, while Seo teaches that the shield members can be moved by a drive means, and thus guided through the elongated hole and pin structure with a drive means, Seo is silent as to the specific drive means utilized (Paragraph 0056).
However, Saito also discusses the linear movement of plates in electrolytic deposition cells and teaches that a plate can be moved by interconnecting it with a link member which is rotatably interconnected to the plate to be moved in order to translate the rotational movement to linear movement (Paragraph 0147).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to interconnect the shield member, and thus also at least indirectly the elongated hole and pin structure, to the a rotatable link member with the reasonable expectation of achieving the desired movement of the shield structure of the combination as taught by Saito.  

Claims 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seo and Sandmann as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0145760 to Fujikata et al. (Fujikata).
As to claim 15, the combination of Seo and Sandmann teaches the apparatus of claim 1.  However, Seo fails to further teach that the electric field shielding body (25) is provided integrally with an anode holder (20).  However, Fujikata also discusses the use of electric field shielding bodies in electrolytic plating and teaches that the electric field shielding body should be formed integrally with an anode holder in order to prevent any displacement in position between the anode and the shield in (Paragraphs 0045-0047; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Seo by forming the electric field shielding body integral with the anode holder in order to prevent electric field changes as taught by Fujikata.  
As to claim 19, the combination of Seo and Sandmann teaches the apparatus of claim 1.  However, Seo fails to teach that the electric field shielding body comprises a first body and a second body with the first body provided integrally with the anode holder and the second body arranged to be nearer to the substrate than the first body.  However, Fujikata also discusses electric field shielding in electrolytic plating and teaches that the shielding means comprises an adjustable first shielding body (25) provided integral with an anode holder (20) in order to prevent any displacement in position between the anode and the shield in order to prevent electric field changes in combination with a second adjustable field shielding body (30) located closer to the substrate (40) in order to allow for accurate control of the thickness of the plating (Paragraphs 0045-0049; Figure 1).  Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide a second shielding body in the apparatus of Seo and to locate one integral with an anode holder and one closer to the substrate, in order to allow for the apparatus to prevent electric field changes and to control plating thickness as taught by Fujikata.  
As to claim 20, the combination of Seo, Sandmann and Fujikata teaches the apparatus of claim 19.  As discussed above, the combination teaches that the apparatus comprises two adjustable field shaping bodies, thus an apparatus wherein it is capable to set the opening areas of the first and second bodies so that an area of the substrate held by the substrate holder is larger than an opening area of the second electric field shielding body, and an opening area of the second opening portion of the second electric field shaping body us larger than opening area of the first electric field shaping body (MPEP 2114).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Seo and Sandmann as applied to claim 2 above, and further in view of US Patent Application Publication No. 2016/0194780 to Nagai et al. (Nagai).
As to claim 17, the combination of Seo and Sandmann teaches the apparatus of claim 1.  Seo further teaches that the shielding body comprises first and second shield members that can be moved by a drive means (Paragraphs 0046-0058 and 0056).  However, Seo is silent as to specifically how the driving occurs in the embodiment comprises pairs of first and second shield members.  
However, Nagai also discusses the movement of shield members in electroplating operations and teaches that an effective drive means comprises an air cylinder (Paragraph 0064).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an air cylinder for the drive means of Nagai for the drive means of Seo with the reasonable expectation of effective driving of the shields of Seo.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0051424 to Fujisaki et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CIEL P Contreras/Primary Examiner, Art Unit 1794